Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered April 17, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not object at trial to the claimed errors in the trial court’s charge to the jury, and has thus failed to preserve these claims for appellate review (CPL 470.05 [2]).
We have reviewed the defendant’s other claim and find it to be without merit. Brown, J. P., Weinstein, Rubin and Kooper, JJ., concur.